Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “the first PMOS transistor and the second PMOS transistor being configured to source a first current to provide an increasing first voltage at a first circuit node and a second current to provide an increasing second voltage at a second circuit node, respectively; a self-timed timing circuit configured to cause the first PMOS transistor and the second PMOS transistor to cease to source the first current and the second current, respectively, in response to the increasing first voltage or the increasing second voltage rising to a trigger voltage to trigger the self-timed timing circuit” as required by claim 1; “the first NMOS transistor and the second NMOS transistor being configured to sink a first current to provide a decreasing first voltage at a first circuit node and a second current to provide a decreasing second voltage at a second circuit node, respectively; a self-timed timing circuit configured to cause the first NMOS transistor and the second NMOS transistor to cease to sink the first current and the second current, respectively, in response to the decreasing first voltage or the decreasing second voltage falling to a trigger voltage to trigger the self-timed timing circuit” as required by claim 8; “receiving a challenge for the electronic signature; sourcing, by a first p-type metal-oxide-semiconductor (PMOS) transistor of the electronic device and a second PMOS transistor of the electronic device, a first current to provide an increasing first voltage at a first circuit node of the electronic device and a second current to provide an increasing second voltage at a second circuit node of the electronic device, respectively; storing a first logical value indicating the first (PMOS) transistor is faster than the second PMOS transistor in response to the first voltage at the first circuit node rising to a trigger voltage before the second voltage at the second circuit node; storing a second logical value indicating the first PMOS transistor is slower than the second PMOS transistor in response to the first voltage at the first circuit node rising to the trigger voltage after the second voltage at the second circuit node; and providing the first logical value or the second logical value as a corresponding bit from among a plurality of bits of the electronic signature” as required by claim 15; and “receiving a challenge for the electronic signature; sinking a first current to provide a decreasing first voltage at a first circuit node of the electronic device and a second current to provide a decreasing second voltage at a second circuit node of the electronic device, respectively; storing a first logical value indicating a first n-type metal-oxide-semiconductor (NMOS) transistor of the electronic device is faster than a second NMOS transistor of the electronic device in response to the first voltage at the first circuit node falling to a trigger voltage before the second voltage at the second circuit node; storing a second logical value indicating the first NMOS transistor is slower than the second NMOS transistor in response to the first voltage at the first circuit node falling to the trigger voltage after the second voltage at the second circuit node, and providing the first logical value or the second logical value as a corresponding bit from among a plurality of bits of the electronic signature” as required by claim 20. Claims 2 thru 7 are allowed based upon their dependency to claim 1, claims 9 thru 14 are allowed based upon their dependency to claim 8, claim 18 is allowed based upon its dependency to claim 15, and claim 21 is allowed based upon its dependency to claim 20.

Claims 1-15, 18, and 20-21 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KURTIS R BAHR/Examiner, Art Unit 2844